NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3748-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

MATTHEW L. EVANS,
a/k/a MATTHEW EVAN,

     Defendant-Appellant.
_______________________

                   Argued January 25, 2022 – Decided July 28, 2022

                   Before Judges Fisher, DeAlmeida and Smith.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Warren County, Indictment Nos. 18-06-0227
                   and 18-09-0324.

                   Alison Gifford, Assistant Deputy Public Defender,
                   argued the cause for appellant (Joseph E. Krakora,
                   Public Defender, attorney; Alison Gifford, of counsel
                   and on the briefs).

                   Naya A. Tsang, Assistant Prosecutor, argued the cause
                   for respondent (James L. Pfeiffer, Warren County
                   Prosecutor, attorney; Dit Mosco, Assistant Prosecutor,
                   of counsel and on the brief).
PER CURIAM

      A jury convicted defendant, Matthew Evans, of first-degree strict liability

for drug induced death, N.J.S.A. 2C:35-9(a), two counts of third-degree

possession with intent to distribute a controlled dangerous substance, N.J.S.A.

2C:35-5(b)(5), and third-degree possession of a controlled dangerous substance,

N.J.S.A. 2C:35-10(a)(1).

      Defendant argues that the trial court erred in admitting the investigating

detective's testimony about how he knew defendant from previous encounters in

the community under N.J.R.E. 403, as well as by admitting other-crimes

evidence pursuant to N.J.R.E. 404(b) during the State's rebuttal case. Defendant

also appeals the sentence, contending that certain counts should have merged,

and that the sentencing court failed to place on the record its factual support for

the aggravating factors. We affirm in part and reverse in part for the reasons

that follow.

                                        I.

      On February 2, 2018, Travis Vickerman died in his parents' home of a

drug overdose.1 Police investigators responded to the home to take photographs


1
  When the victim's blood was tested, the medical examiner found Prozac,
Hydroxycarbazepine, caffeine, a blood alcohol level of .136, and thirteen


                                                                             A-3748-18
                                        2
and collect evidence. At the scene, Detectives Kyle Hayes and Shane Zaro

collected seven bags of Fentanyl, a straw, and a cell phone, all from the victim's

room.2 The cell phone was lying next to the victim. Detective Zaro viewed the

contents of the phone and saw a phone number contact titled, "Matt." Detective

Zaro recognized that number because defendant was cooperating with the police

on a different case.

       A neighbor reported to Detective Hayes that on February 2 he observed a

yellow compact car in front of victim's house. Detective Zaro, who had seen

defendant driving a vehicle fitting the description, interviewed the car's owner,

Amanda Gild. Detective Zaro learned that Gild drove defendant to the victim's

house. When they arrived, defendant went around to the back of the home. After

some delay, Gild texted defendant to hurry up, and shortly thereafter he came

out.

       Detective Zaro obtained a search warrant for defendant's phone. The

contents of the phone revealed a text message exchange between defendant and




nanograms per millimeter of fentanyl. The examiner attributed the cause of
death to acute fentanyl toxicity.
2
  A friend of the victim, Dana Baccetta, consented to police seizure of the phone
because she was its owner. She purchased it for the victim's use.


                                                                            A-3748-18
                                        3
the victim. Based on his experience investigating illegal drug transactions,

Detective Zaro concluded the messages showed a drug buy, where the victim

agreed to buy ten bags of heroin in exchange for eighty dollars. However, at

trial, defendant testified that the parties had a lengthy history of illegal

transactions. Defendant would only provide marijuana to the victim, and in turn,

the victim would sell him heroin. Defendant testified that the text conversation

meant the victim had obtained heroin and wanted to trade it for cash or

marijuana. Defendant went on to testify that he did not possess heroin on the

day of victim's death.

      Defendant was indicted on four charges, one count of first-degree strict

liability for drug induced death, N.J.S.A. 2C:35-9(a), two counts of third-degree

possession with intent to distribute a controlled dangerous substance, N.J.S.A.

2C:35-5(b)(5), and third-degree possession of a controlled dangerous substance,

N.J.S.A. 2C:35-10(a)(1).

      At trial, defendant objected to Detective Zaro's testimony regarding his

recognition of defendant's cell phone number on the victim's cell phone. During

sidebar, the parties agreed to permit the State to ask questions on direct that

would inform the jury how the detective knew defendant. Once Detective Zaro's

direct continued, the court interjected and informed the jury that the State's line


                                                                             A-3748-18
                                        4
of questioning could create speculation, contrary to the constitution al rights

afforded to criminal defendants. The court granted the State the opportunity to

cure the defect, which it did. The court also instructed the jury that speculation

is not evidence.

      After defendant rested, the court held a N.J.R.E. 104 hearing to determine

whether Gild could testify as a rebuttal witness for the State.        The court

considered Gild's testimony about defendant's action of February 2 in two

segments: defendant's possession of heroin and his sale of heroin to her.

      The court first addressed Gild's testimony about defendant's possession of

heroin.   It found that Gild's testimony was rebuttal evidence, offered to

contradict defendant's testimony that he did not possess heroin on February 2.

The court found that Gild's testimony was not intrinsic evidence because it was

not probative of the charged offenses. Next, using the four factors of State v.

Cofield, 127 N.J. 328, 338 (1992), the court found Gild's testimony relevant to

defendant's credibility. Defendant testified that he did not have heroin on

February 2, and the court found the State had a right to counter that testimony.

The court proceeded to find Gild's testimony about defendant's possession of

heroin similar in kind and reasonably close in time to the offenses charged. The

court concluded that her testimony was clear and convincing, and its probative


                                                                            A-3748-18
                                        5
value was not outweighed by prejudice. The court concluded Gild's testimony

on possession satisfied the Cofield test and was admissible.

      The court then turned to Gild's testimony about defendant 's sale of heroin

to her. The court found Gild's testimony was not intrinsic evidence, and it would

divert the jury from a reasonable and fair evaluation of the evidence relevant to

his charges. The court found that any curative instruction it gave the jury would

be inadequate. Accordingly, it barred Gild's testimony regarding defendant's

sale of heroin to her.

      After the jury convicted defendant on all counts, the court sentenced him

to twenty years on the strict liability for drug induced death count, subject to the

No Early Release Act.         The court sentenced defendant to five years'

incarceration on each of the three drug related charges, to be served concurrently

to the twenty-year sentence. On appeal, defendant raises the following issues:

             POINT I

             DEFENDANT WAS DEPRIVED OF DUE PROCESS
             AND A FAIR TRIAL BY THE ADMISSION OF AN
             UNCHARGED ACT OF HEROIN POSSESSION

                   A. EVIDENCE OF DEFENDANT'S
                   HEROIN POSSESSION SHOULD HAVE
                   BEEN EXCLUDED UNDER N.J.R.E.
                   404(B)



                                                                              A-3748-18
                                         6
                   B.  EVIDENCE OF DEFENDANT'S
                   HEROIN POSSESSION WAS NOT
                   ADMISSIBLE   AS   "INTRINSIC
                   EVIDENCE"

            POINT II

            THE TRIAL COURT ERRED IN FAILING TO
            GRANT A MISTRIAL BASED ON OFFICER ZARO'S
            IMPROPER TESTIMONY IMPLICATING EVAN'S
            IN CRIMINAL ACTIVITY

            POINT III

            COUNTS TWO, THREE AND FOUR SHOULD
            HAVE MERGED WITH COUNT ONE

            POINT IV

            DEFENDANT'S    20-YEAR    SENTENCE     IS
            EXCESSIVE AND THE COURT FAILED TO
            EXPLAIN THE REASONS FOR ITS IMPOSITION

                                        II.
      We afford great deference to the trial court's admission of other-crimes

evidence. State v. Gillispie, 208 N.J. 59, 84 (2011). We only disturb the court's

decision "where there is a clear error of judgment . . . ." State v. Rose, 206 N.J.

141, 158 (2011) (quoting State v. Barden, 195 N.J. 375, 391 (2008)). "The

admissibility of such evidence is left to the sound discretion of the trial court,

as that court is in the best position to conduct the balancing required under




                                                                             A-3748-18
                                        7
Cofield due to its 'intimate knowledge of the case.'" Gillispie, 208 N.J. at 84

(quoting State v. Covell, 157 N.J. 554, 564 (1999)).

      Under N.J.R.E. 404(b), "evidence of other crimes, wrongs, or acts" cannot

be used "to prove a person's disposition in order to show that on a particular

occasion the person acted in conformity with such disposition" but may be used

"for other purposes, such as proof of motive, opportunity, intent, preparation,

plan, knowledge, identity, or absence of mistake or accident when such matters

are relevant to a material issue in dispute." The party seeking to admit this

evidence must show that the probative value of the evidence is not outweighed

by its apparent prejudice. State v. Reddish, 181 N.J. 553, 608-09 (2004).

      To meet this burden, the moving party must show that the evidence passes

the Cofield test. Regarding Cofield's first prong, for evidence to be relevant to

a material issue it must have "a tendency in reason to prove or disprove any fact

of consequence to the determination of the action." Rose, 206 N.J. at 160.

      The second prong "requires that the other-crime evidence be similar in

kind and reasonably close in time to the alleged crime, [but it] is implicated only

in circumstances factually similar to Cofield." State v. Skinner, 218 N.J. 496,

515 (2014). In Cofield, "the State sought to introduce evidence establishing the

defendant's constructive possession of drugs during an illegal-drug street


                                                                             A-3748-18
                                        8
encounter that occurred subsequent to the drug incident that was the subject of

the prosecution." State v. Williams, 190 N.J. 114, 131 (2007). "The State sought

to admit that similar and close-in-time other-crimes evidence as relevant to

prove the defendant's possession of drugs in the charged offense, an element that

was hotly contested." Ibid.

      The third prong requires the evidence of the other crime to be clear and

convincing. Cofield, 127 N.J. at 338. The clear and convincing standard may

be satisfied by uncorroborated testimonial evidence. State v. Hernandez, 170

N.J. 106, 127 (2001) (citations omitted). Additionally, the trial court may

consider the surrounding circumstances to find adequate "support that the third

prong of Cofield was satisfied." Rose, 206 N.J. at 163.

      The final prong is a balancing test between the risk of prejudice and

probative value of the evidence. Case law instructs the trial court to consider

"[i]f other less prejudicial evidence may be presented to establish the same issue

. . . ." Id. at 161 (alteration in original) (quoting Barden, 195 N.J. at 392). The

court should exclude the evidence if there is another way to establish the same

issue. Ibid. While the fourth prong is a stringent balancing test, "our courts

have not frequently excluded highly prejudicial evidence under the fourth prong




                                                                             A-3748-18
                                        9
of Cofield." State v. Garrison, 228 N.J. 182, 198 (2017) (quoting State v. Long,

173 N.J. 138, 162 (2002)).

      Moreover, the court must sanitize other-crimes evidence, Barden, 195 N.J.

at 390, and give a limiting instruction to the jury. Skinner, 218 N.J. at 516.

Sanitizing evidence "accommodates the right of the proponent to present

relevant evidence and the right of the objecting party to avoid undue prejudice."

Barden, 195 N.J. at 390 (citations omitted).        Courts sanitize other-crime

evidence by "confining its admissibility to those facts reasonably necessary for

the probative purpose . . . ." State v. Fortin, 318 N.J. Super. 577, 598 (App. Div.

1999).

      "[T]he court's [limiting] instruction 'should be formulated carefully to

explain precisely the permitted and prohibited purposes of the evidence, with

sufficient reference to the factual context of the case to enable the jury to

comprehend and appreciate the fine distinction to which it is required to

adhere.'" Barden, 195 N.J. at 390 (alteration in original) (quoting Fortin, 162

N.J. at 534). The limiting instruction "should be given when the evidence is

presented and in the final charge to the jury." Ibid. (citing Fortin, 162 N.J. at

534-35).




                                                                             A-3748-18
                                       10
                                       III.

                                       A.

      We first address the other-crimes evidence. The trial court performed a

Cofield analysis, so we afford its analysis deference. The court correctly found

that Gild's other-crimes testimony satisfied Cofield's first prong. The evidence

was relevant because Gild's testimony went to defendant's credibility at trial.

Next, Gild's possession testimony easily surmounts the second Cofield prong.

The time frame of the possession Gild refers to is just before Gild drives

defendant to the victim's house. Similarity in kind was shown because the drug

possessed was heroin, the same drugs that defendant was accused of selling to

the victim.

      Regarding Cofield prong three, the record shows Gild's evidence of

defendant's heroin possession was clear and convincing. In addition to her

testimony, Detective Zaro testified that the text message exchange showed

defendant and victim were setting up a transaction for heroin before defendant

arrived at victim's house. On the fourth Cofield prong, the court found that the

risk of prejudice caused by Gild's testimony did not outweigh its probative value.

Defendant denied any heroin possession, and the State had the right to challenge




                                                                            A-3748-18
                                       11
his credibility. Defendant admitted on the witness stand that he had possessed

heroin previously.

      The court properly instructed the jury on the limited purposes for which

Gild's testimony could be used. The court sanitized her testimony for the jury,

barring the State from asking Gild any questions regarding her heroin

transactions with defendant.     We find the trial court reached the proper

conclusion in admitting Gild's testimony of defendant's heroin possession on

February 2, and we discern no clear error of judgment.

      The possession evidence was not intrinsic. When reviewing evidence of

uncharged bad conduct, the trial court must determine whether the evidence is

admissible under other-crimes analysis, or whether the evidence is "intrinsic to

the charged crime, and thus need only satisfy the evidence rules relating to

relevancy, most importantly Rule 403." State v. Brockington, 439 N.J. Super.

311, 325 (App. Div. 2015) (citations omitted). Intrinsic evidence falls into two

categories. Id. at 327. One category is evidence that directly proves the charged

offense.   Ibid.   Under this category, the court must consider "whether the

evidence has probative value as to the charged offense." Ibid. The second

category is contemporaneous acts.       These are "uncharged acts performed




                                                                           A-3748-18
                                      12
contemporaneously with the charged crime may be termed intrinsic if they

facilitate the commission of the charged crime." Rose, 206 N.J. at 180.

        The challenged evidence goes to the credibility of defendant. It cannot

directly prove the crime defendant is charged with, and nothing in the record

links defendant's possession of heroin at the time he met with Gild to his

possession of heroin when he met with the victim later. While the possession

evidence was contemporaneous, it was solely in the case to impeach defendant

and does not facilitate commission of the charged crime. The court was correct

in declining to call Gild's testimony intrinsic evidence. 3

                                        B.

        We turn to defendant's next argument that the trial court should have

granted a mistrial because Detective Zaro's testimony created an "inescapable

inference that defendant was involved in criminal activity." Defendant argues

that the court's jury instruction and further questioning by the State failed to

remedy the inference created that the detective knew defendant from some prior

criminal activity.

        N.J.R.E. 403 states:




3
    The court properly barred Gild's testimony that defendant sold her heroin.
                                                                           A-3748-18
                                        13
            Except as otherwise provided by these rules or other
            law, relevant evidence may be excluded if its probative
            value is substantially outweighed by the risk of:

            (a) Undue prejudice, confusion of issues, or misleading
            the jury; or

            (b) Undue delay, waste of time, or needless
            presentation of cumulative evidence.

      We give a trial court's evidentiary decisions under N.J.R.E. 403

substantial deference. State v. Cole, 229 N.J. 430, 449 (2017). We only reverse

if the evidentiary ruling "constitutes an abuse of discretion." Ibid. (quoting State

v. Feaster, 156 N.J. 1, 82 (1998)). Abuse of discretion occurs in this context

where "the probative value of the evidence 'is so significantly outweighed by

[its] inherently inflammatory potential as to have a probable capacity to divert

the minds of the jurors from a reasonable and fair evaluation of the' issues."

State v. Santamaria, 236 N.J. 390, 406 (2019) (alteration in original) (quoting

Cole, 229 N.J. at 448). However, "[e]ven when evidence is 'highly damaging'

to a defendant's case, 'this cannot by itself be a reason to exclude otherwise

admissible and probative evidence.'" State v. Outland, 458 N.J. Super. 357, 369

(App. Div. 2019) (quoting Brockington, 439 N.J. Super. at 333).

      The party seeking exclusion has the burden of convincing the court that

N.J.R.E. 403 applies. Santamaria, 236 N.J. at 407. A trial court must engage in


                                                                              A-3748-18
                                        14
"fact-specific evaluation of the evidence in the setting of the individual case" to

determine whether it will admit the evidence. Cole, 229 N.J. at 448.

      Defendant argues Detective Zaro's testimony was unduly prejudicial

because it suggested that defendant was involved in prior criminal activity. At

trial, the State argued that the evidence was probative because it showed the jury

how the police found defendant and how he became a suspect. The fact that

Detective Zaro recognized defendant's number did not necessarily lead to the

conclusion that there was a criminal element to their relationship. Indeed, the

more probative and damaging testimony on defendant's prior criminal history

was his own, not Detective Zaro's. Defendant testified at trial that he had

previously been charged with possession of heroin, that he planned to purchase

heroin from the victim, and that he planned to sell or trade marijuana to the

victim in exchange for heroin.

      Additionally, the court and the parties agreed to sanitize the information.

During sidebar, the parties agreed to permit the State to pose Zaro questions on

direct to inform the jury as to how he knew defendant. During Zaro's testimony,

the court stepped in. It acknowledged that line of questioning could create

speculation. The court also instructed the jury that speculation is not evidence.




                                                                             A-3748-18
                                       15
The court's instruction and the State's follow up questions sufficiently addressed

the issue of undue prejudice.

      Detective Zaro's testimony may have been damaging, see Outland, 458

N.J. Super. at 369-70, but it did not "divert the jurors from a reasonable and fair

evaluation of the issues." Santamaria, 236 N.J. at 406 (internal quotation marks

and citation omitted). Moreover, "[e]ven when evidence is 'highly damaging' to

a defendant's case, 'this cannot by itself be a reason to exclude otherwise

admissible and probative evidence.'" Outland, 458 N.J. Super. at 369 (quoting

Brockington, 439 N.J. Super. at 333).

                                          C.

      Defendant next argues that the sentencing court erred by not merging

counts two, three, and four with one. The State concurs, but notes merger would

not affect the sentencing of defendant.

      Merger is based on the principle that "an accused [who] has committed

only one offense cannot be punished as if for two." State v. Dillihay, 127 N.J.

42, 46 (1992) (alteration in original) (quoting State v. Cole, 120 N.J. 321, 325-

26 (1990)). There are two steps used to analyze merger issues. First, the court

considers "whether the legislature has in fact undertaken to create separate

offenses." State v. Miller, 108 N.J. 112, 116 (1987) (quoting State v. Davis, 68


                                                                             A-3748-18
                                        16
N.J. 69, 77-78 (1975)). This step focuses on the elements of the crime and the

Legislature's intent in creating them. Ibid. Second, the court must consider the

"episodic fragments of the events." Ibid. (quoting State v. Truglia, 97 N.J. 513,

521 (1984)). The second step focuses on

            the time and place of each purported violation; whether
            the proof submitted as to one count of the indictment
            would be a necessary ingredient to a conviction under
            another count; whether one act was an integral part of
            a larger scheme or episode; the intent of the accused;
            and the consequences of the criminal standards
            transgressed.

           [Id. at 117 (quoting Davis, 68 N.J. at 81).]
The two-step analysis leads us to conclude that counts two, three, and four

should be merged into count one. The parties agree.

                                       D.

      Next, defendant contends the trial court "violated its obligations to engage

in a qualitative analysis of the relevant aggravating and mitigating factors and

to explain the reasons behind [defendant's] sentence." "Appellate review of

sentencing is deferential, and appellate courts" should not "substitute their

judgment for those of our sentencing courts." State v. Case, 220 N.J. 49, 65

(2014) (citing State v. Lawless, 214 N.J. 594, 606 (2013)). "But the deferential

standard of review applies only if the trial judge follows the Code and the basic



                                                                            A-3748-18
                                      17
precepts that channel sentencing discretion." Ibid. To determine whether the

trial court abused its discretion, a reviewing court must determine whether

             (1) the sentencing guidelines were violated; (2) the
             aggravating and mitigating factors found by the
             sentencing court were not based upon competent and
             credible evidence in the record; or (3) "the application
             of the guidelines to the facts of [the] case makes the
             sentence clearly unreasonable so as to shock the
             judicial conscience."

             [State v. Fuentes, 217 N.J. 57, 70 (2014) (quoting State
             v. Roth, 95 N.J. 334, 364-65 (1984)).]

        "An appellate court may also remand for resentencing if the trial court

considers an aggravating factor that is inappropriate to a particular defendant or

to the offense at issue." Ibid. (citing State v. Pineda, 119 N.J. 621, 628 (1990)).

However, a sentencing court must do more than merely compare the number of

aggravating and mitigating factors. See id. at 72-73. The sentencing court must

explain how they arrive at a sentence and support their findings of aggravating

and mitigating factors with facts from the record. Case, 220 N.J. at 65; R. 3:21-

4(g).

        We give deference to the sentencing court where it properly follows the

Code and the supporting precepts. The record does not show that the court m et

that standard here. While the court made findings as to which aggravating

factors it chose to balance against mitigating factors, it did not place on the

                                                                             A-3748-18
                                       18
record any facts in support of aggravating factor findings. In its only relevant

reference to aggravating factors, the court stated: "[i]n reviewing the statutory

factors I find three aggravating factors, three, the risk of re-offense, six, the

extent of [defendant's] prior criminal record and the seriousness of the offenses

for which [defendant has] presently been convicted, and nine, the need to deter."

After supporting its mitigating factor findings with facts, the court found that

the aggravating factors substantially outweighed the mitigating factors. We

cannot conclude that the "trial judge follow[ed] the Code and the basic precepts

that channel sentencing discretion." Case, 220 N.J. at 65.

      We remand to the court in order to address this oversight and perform a

more fulsome aggravating and mitigating factor analysis at resentencing. In

light of this remand, we do not reach the excessive sentence issue.

      Affirmed in part, reversed in part, and remanded for resentencing

consistent with this opinion. We do not retain jurisdiction.




                                                                           A-3748-18
                                       19